DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, 10-13, 16, and 19-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMillen et al. (9,626,947).
McMillen et al. disclose a device for measuring force used in playing a stringed musical instrument comprising: a base (906); a finger contact board (904) comprising a fret support beam on an under side of the finger contact board, such that the fret support beam is positioned between the finger contact board and the base; cantilever sensors (n array of sensors) and (902) positioned between the base and the finger contact board, wherein the cantilever sensors are positioned in multiple locations along a neck of the stringed instrument (column 8, lines 60-63), wherein each one of the cantilever sensors transmits force information related to force applied (column 5, line 64 – column 6, line 10) at a one of the multiple locations of each one of the cantilever sensors to the finger contact board to a processor for analysis of forces applied (column 
McMillen et al. disclose the device further comprising a fret wire positioned across a latitudinal axis of the finger contact board (column 12, lines 22-63).
McMillen et al. disclose the device wherein the stringed musical instrument is one selected from a group consisting of guitar, violin, cello, bass, bass guitar, and viola (inherent via figure 9).
	McMillen et al. disclose the device wherein the actuating element comprises one selected from a group consisting of at least one of a nut, a bridge, a fret, a fretboard, and a fingerboard (figures 6 and 9).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 8-9, 14-15, and 17-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over McMillen et al. in view of Thomson (6,350,942).

McMillen et al. do not disclose the use of a strain gauge.  McMillan et al. does not show the display device.
However, Thomson discloses a device for measuring force used in playing a stringed musical instrument comprising a cantilever sensor, wherein the sensor comprises a strain gauge (column 3, line 20 – column 4, line 10; and column 8, line 35 – column 9, line 67).
	Thomson discloses the device wherein the strain gauge comprises a pair of strain gauges connected by a Wheatstone bridge (420) (column 9, lines 56-67).
Thomson discloses the device comprising a non-transitory computer readable medium programmed for measuring and analyzing forces detected by the force transducers (column 10, lines 7-44).
	Thomson discloses the device comprising a display (figure 1) for the musician to show the forces applied.
	Official Notice is taken with respect to it being well known in the art to provide feedback (including haptic) regarding indication of a parameter (force) being out of a predetermined range.
.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.
The applicant has amended the claims, to recite “the cantilever sensors are positioned in multiple locations along the neck … wherein sensors transmit force information related to force applied….”  The applicant states that McMillen et al. lack this teaching.  However, the examiner disagrees. McMillen et al. disclose utilizing an array of sensors to detect force or bending and provide that information to a processor as seen in figure 6.  Figure 9 provides another embodiment wherein PCBA (902) is utilize in the neck of the guitar for transmitting information to a processor.  The present invention as disclosed in claim 1, merely provide using multiple sensors to detect the actions or force applied by the user and transmit that information to a processor to be analyzed.  McMillen et al. provide the same, wherein a user’s action or force is detected and transmitted to a processor to be analyzed.  For this reason, the claims remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARLON T FLETCHER/Primary Examiner, Art Unit 2837